DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20, 22-28, 30-36, 38, and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lam et al US Patent Application Publication 2011/0001633 hereinafter referred to as Lam.
	Regarding claims 1-20, 22-28, 31-36, 38, and 39,, Lam discloses a planning tool (10) for planning movement of a boring tool that is drilled by a rig (102) [0042, 0044] through an expected path (110) [0002] comprising: a wheel (28) that rolls along the surface (34) responsive to an operator [0042] between an initial position and a target position [0047, 0057 (Figure 5)], an encoder [0047-0048], an accelerometer [0047], a noise receiver for mapping the noise data along the path (Figure 6) and a processor (20) that adapts user input (via interface (16)) about the projected or planned path [0051, 0054-0059]. The planning tool is capable of providing all the claimed guidance and measurements of claims 2-17, 20, 22, and 24-28 as cited above and (Figure 3-5, and 15).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Lam as applied to claims 18 and 27 above, and further in view of Alft et al US Patent 6,315,062 hereinafter referred to as Alft.
	Regarding claim 21, Lam fails to teach basing the projected path on the bend radius of the drill string. Alft teaches an analogous planning and surveying tool and method wherein the bend radius of the string is taught to be a critical element to consider during these operations (Column 11, lines 32-41). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate this consideration in the plan as this is a known consideration when planning the borehole as taught by Alft.
	Regarding claims 29 and 30, Lam discloses the processor is located within the planning tool as cited above. Alft teaches that the processor could alternatively placed remotely. Therefore, as a matter of design choice, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to place the processor in the planning tool or remotely as they are known variants and could equally be placed in either location taught by Alft. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 18-26 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,149,539. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims at issue are entirely encompassed by the claims of the parent application.

Claims 1-17, 27-39 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. Patent No. 11,149,539 in view of Lam. The claims of the issue patent encompass the instant claims and Lam teaches, as noted above, that a user interface and a drilling rig and bit are obvious elements to drilling a planned and updated drill path using a device of the parent claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cole et al US Patent 9,971,013, Stump et al US Patent 5,720,354, and Dietsch et al US Patent 6,917,893 all teach survey tools for bore hole planning with wheeled tools.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA SCHIMPF whose telephone number is (571)270-7741. The examiner can normally be reached Monday-Friday 7:00am - 3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARA SCHIMPF/Primary Examiner, Art Unit 3672